713 F. Supp. 1425 (1989)
Gilbert DiLUCIA, Plaintiff,
v.
TREASURE SALVORS, INC., and Mel Fisher, Defendants.
No. 88-10072-CIV.
United States District Court, S.D. Florida.
June 8, 1989.
William Berger, Fort Lauderdale, Fla., for plaintiff.
Edward W. Horan, Key West, Fla., for defendants.

ORDER CLARIFYING COURT'S ORDER DENYING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT AND GRANTING DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
JAMES LAWRENCE KING, Chief Judge.
Before the court is the defendants' motion for clarification of court's order denying defendants' motion for summary judgment, or in the alternative, defendants' motion for reconsideration of order denying defendants' motion for summary judgment. In its previous order, the court denied the defendants' motion for summary judgment, but did not address the defendants' motion for partial summary judgment on the issue of contract liability. By that motion, the defendants requested that the court limit their liability under the contract to recoveries made from the Atocha prior to the expiration date of December 20, 1976, set forth in the contract of February 18, 1976. After careful review of the record and the motion, the court grants defendants' motion for partial summary judgment.
The court has carefully read the February 18, 1976 contract filed with the plaintiff's complaint and finds that there exists no ambiguities in either the liability provisions or the contract expiration provisions. Read together, paragraphs 1, 2, 3, 6, 7, and 8, of the contract clearly and unambiguously express the parties intent to be bound under the agreement until December 20, 1976. This is the date set forth in paragraph 2 for the defendants to cease salvage operations at the Atocha site, and set forth in paragraph 8 as the expiration date for the agreement. As indicated by paragraphs 2, 7 and 8, if the defendants decided to extend salvage operations beyond December 20, 1976, and if plaintiffs were willing to extend their obligation under the contract by investing an additional $10,000.00, the contract would be extended by mutual agreement of the parties. Paragraph 3 gives the plaintiff a four-fifths of one percent interest in treasure recovered prior to the agreement and an additional four-fifths of one percent interest in "all treasure recovered from the Atocha site." This last provision must be read to limit the plaintiff's additional interest to a percentage of all treasure recovered from the Atocha site during the contract period, that is, up until the contract expiration date of December 20, 1976. Any other reading of the contract would render paragraph 8 meaningless and void. Therefore, the *1426 court holds that the liability of the defendants under the contract is limited to treasure recovered from the Atocha site prior to the expiration date of the contract, December 20, 1976. Accordingly, the court
ORDERS and ADJUDGES that the defendants' motion for clarification of court's order denying defendants' motion for summary judgment and defendants' motion for reconsideration of order denying defendants' motion for summary judgment be, and the same are hereby GRANTED. The court
FURTHER ORDERS and ADJUDGES that the defendants' motion for partial summary judgment on the issue of contract liability be, and the same is hereby GRANTED.
DONE and ORDERED.